 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SIDNEE LAREE S., No. ED CV 19-00283 VBF (FFM)
Plaintiff, ORDER ACCEPTING FINDINGS,
CONCLUSIONS, AND
V. RECOMMENDATIONS OF UNITED
STATES MAGISTRATE JUDGE

ANDREW SAUL, Commissioner of
Social Security,

Defendant.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
action and the Report and Recommendation of United States Magistrate Judge
(“Report”) (Docket No. 7.) Plaintiff has not filed any written Objections to the Report.

The Court concurs with and accepts the findings, conclusions and recommendations of

the Magistrate Judge.

IT IS ORDERED that judgment be entered dismissing this action without
prejudice.
Dated: April 3, 2020 be i E , Fauboadhe

 

VALERIE BAKER FAIRBANK
United States District Judge

 
